Citation Nr: 0737722	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-38 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, C.R.



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1979 
to April 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In February 2006, the veteran raised a claim for entitlement 
to nonservice-connected compensation.  This issue is referred 
to the RO for action deemed appropriate. 

The issue of entitlement to service connection for a low back 
disorder is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  Service connection for pes planus was denied by an 
unappealed August 1981 rating decision.  An unappealed August 
2004 rating decision did not find new and material evidence 
sufficient to reopen a claim for entitlement to service 
connection for pes planus.

2.  Evidence associated with the claims file since the 
unappealed August 2004 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for pes planus. 

3.  Service connection for a low back disorder was denied by 
an unappealed August 2004 rating decision.  


4.  Evidence associated with the claims file since the 
unappealed August 2004 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for pes planus is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims to reopen claims for 
entitlement to service connection for a low back disorder and 
pes planus, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claims, a December 2005 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 
1, 9-10 (2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  Although the 
letter did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because the claim for entitlement to service 
connection for pes planus is not reopened and the claim for 
entitlement to service connection for a low back disorder is 
remanded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Pes Planus

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim for 
entitlement to service connection for pes planus.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  


In an August 1981 rating decision, the RO denied service 
connection for pes planus because pes planus pre-existed 
service and was not aggravated thereby.  The veteran did not 
file a notice of disagreement.  The RO decision is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  In an August 2004 rating 
decision, the RO found no new and material evidence to reopen 
the claim of entitlement to service connection for pes 
planus.  The veteran did not perfect an appeal with respect 
to that issue.  The RO decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In October 2005, the veteran filed a claim to 
reopen his claim of entitlement to service connection for pes 
planus.  In a February 2006 rating decision, the RO did not 
find new and material evidence to reopen the veteran's claim 
because the evidence submitted did not relate to an 
unestablished fact necessary to substantiate the claim and 
did not raise a reasonable possibility of substantiating the 
claim.

Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
August 2004 rating decision is the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the veteran's claim for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  If new and material evidence is presented with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  "New" evidence means existing 
evidence not previously submitted to VA.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a).  

Evidence of record at the time of the August 2004 rating 
decision includes the veteran's service medical records.  A 
February 1981 Physical Evaluation Board report found painful 
flat feet that preexisted service and were not aggravated 
thereby.  A November 1980 report of medical examination noted 
the loss of longitudinal arches of feet.  An August 1981 VA 
examination assessed mild flat feet.  An x-ray found no 
significant abnormality.  In April and June 2004 lay 
statements, the veteran asserted that his inservice back 
injury caused an altered gait which either aggravated or 
caused his pes planus by putting abnormal pressure on his 
feet.  In VA medical records from April and May 2004, the 
veteran reported bilateral feet injury in service, due to his 
back injury. 

Evidence submitted after the August 2004 rating decision 
includes service medical records from May 1980 in which the 
veteran reported right foot pain of 1.5 months.  Also of 
record was an April 2004 VA medical record that assessed 
metatarsalgia.  The veteran reported that due to his 
inservice back injury, he altered his gait and his feet began 
hurting.  In a November 2005 VA record, the veteran reported 
painful feet.  At the September 2007 Board hearing, the 
veteran reported that he had no feet problems prior to 
service and was very active.  

The Board finds that the additional evidence of record is new 
because it was not previously submitted to the RO.  The Board 
also finds that the evidence is not material. The veteran's 
claim for entitlement to service connection was previously 
denied because there was no evidence of aggravation of the 
veteran's pre-existing pes planus.  The evidence thus does 
not relate to unestablished facts necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's claim 
of entitlement to service connection for pes planus is not 
reopened.

Moreover, as new and material evidence to reopen a finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993). 

Low back disorder

In this case, the RO determined that new and material 
evidence was presented to reopen the veteran's claim for 
entitlement to service connection for a low back disorder.  
Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett, 83 
F.3d at 1383-84; McGinnis, 4 Vet. App. at 244.  

In an August 2004 rating decision, the RO denied service 
connection for a low back disorder because there was no 
evidence of inservice incurrence of a low back disorder and 
no evidence of a nexus to active military service.  The 
veteran did not perfect an appeal.  The RO decision is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  In October 2005, the veteran 
filed a claim to reopen his claim of entitlement to service 
connection for a low back disorder.  In a February 2006 
rating decision, the RO reopened the claim but denied service 
connection because there was no evidence that the inservice 
back injury to the muscles was chronic or was related to his 
current low back disorder.  

Evidence of record at the time of the August 2004 rating 
decision includes service medical records which were negative 
for low back complaints or injuries.  Also of record were 
April and June 2004 lay statements, in which the veteran 
stated that he suffered a back injury during service and had 
to wear a neck brace.  In a May 2004 VA medical record, the 
veteran reported inservice back injury residuals.  An August 
2004 VA record assessed acute back injury secondary to motor 
vehicle accident.

Evidence submitted after the August 2004 rating decision 
includes service medical records that indicated that the 
veteran fell and slipped on the floor.  The veteran 
complained of lumbosacral and cervical pain.  The impression 
was torticullis and paraspinal muscle spasm.  An x-ray showed 
no fracture.  Also of record were April and December 2004 VA 
medical records, in which the veteran reported an inservice 
back injury.  The assessment was chronic back pain and lumbar 
disc herniations.  In August 2005, November 2005, and 
December 2005 VA records, the veteran reported lumbar spine 
pain that had its onset during service and had been 
intermittent for years.  Also of record was a February 2006 
lay statement, in which a fellow veteran stated that he 
witnessed the inservice back injury, and a March 2006 
statement, in which the veteran reported an inservice spine 
injury.  At the September 2007 Board hearing, the veteran 
testified that he had back problems between 1981 and 2004 but 
didn't seek treatment because he had no insurance and no 
money.  He stated that the motor vehicle accident aggravated 
his low back pain.  The veteran's partner testified that she 
had known him since 1981 and that his back had hurt since 
that time.  

The Board finds that the additional evidence of record is new 
because it was not previously submitted to the RO.  See 
38 C.F.R. § 3.156(a).  The Board also finds that the evidence 
is material. The veteran's claim for entitlement to service 
connection was denied to the lack of inservice incurrence of 
a back injury and a relationship to service.  The newly 
submitted evidence includes service medical records that 
demonstrate an inservice back injury and lay statements from 
the veteran and his partner that he has had back problems 
since 1981.  The evidence thus relates to unestablished facts 
necessary to substantiate the claim, here, inservice 
incurrence and a relationship to service.  In addition, the 
evidence is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim.  Id.  
Accordingly, the veteran's claim of entitlement to service 
connection for a low back disorder is reopened.


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for pes planus is not 
reopened.

New and material evidence having been received, the claim for 
entitlement to service connection for a low back disorder is 
reopened; the claim is granted to this extent only.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The veteran 
claims entitlement to service connection for a low back 
disability.  Although substantial development has taken 
place, the Board has determined that VA has not yet met its 
duty to assist.

First, at the September 2007 Board hearing, the veteran 
testified that his Social Security Administration records 
included treatment records for his low back disorder.  The RO 
has not yet not attempted to obtain those records.  Generally 
the duty to assist extends to obtaining SSA records where 
they may be relevant to the issue under consideration.  
Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
Accordingly, a request should be made for the SSA records.

Second, an examination regarding the claim for entitlement to 
service connection for a low back disorder is now required 
because the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Accordingly, an examination is now required

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must attempt to procure copies 
of all records which have not previously 
been obtained or identified, to include 
records from the Social Security 
Administration.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  Once any additional records are on 
file, the RO must provide the veteran with 
a VA examination.  The entire claims file 
must be made available and reviewed by an 
appropriate VA examiner, and a nexus 
opinion offered regarding the etiology and 
onset of any low back disorder.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  A complete rationale for 
all opinions must be provided.  The 
examiner must state whether any diagnosed 
low back disability is related to active 
service or to any incident therein, to 
include the slip and fall incident.  If 
the examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


